Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-19-00046-CV

                           UNIVISION RADIO CORPORATION,
                                      Appellant

                                               v.

                                       Angel SUAREZ,
                                          Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-21079
                         Honorable Karen H. Pozza, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the appellant’s motion to dismiss is
GRANTED, and this appeal is DISMISSED. Costs of the appeal are taxed against the party who
incurred them.

       SIGNED July 31, 2019.


                                                _________________________________
                                                Rebeca C. Martinez, Justice